El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Este es un caso de desahucio. Se inició en la Corte de Distrito de Bayamón en marzo de 1932. Después de cele-brada la vista el demandante pidió que se le tuviera por de-sistido. Accedió la corte. No conformes los demandados apelaron y su apelación fué declarada con lugar. Arguelles v. Cosme, 44 D.P.R. 169. Volvió el pleito a la corte de dis-trito de su origen que dictó sentencia sobre los méritos, de-sestimando la demanda sin especial condenación de costas. *144El último párrafo de la relación del caso y opinión en qne se basa la sentencia, dice:
“La demanda debe ser, y es, declarada sin lugar, sin especial im-posición de costas. El demandado obtuvo permiso para litigar como pobre, conforme a la sección 7 de la Ley No. 17 de 1915, y relevado del pago de costas, por lo que no ha incurrido en las mismas. El abogado del demandado se expresó en el sentido de prestar gratuita-mente sus servicios a dicho demandado dadas sus condiciones de po-breza. El secretario registrará sentencia de conformidad.”
Otra vez apelaron los demandados. Se quejan del pro-nunciamiento sobre costas. Sostienen que éstas debieron im-ponerse a la [Darte demandante y a nuestro juicio tienen ra-zón.
No se trata del ejercicio del poder discrecional de la corte, pero si se tratara, tendríamos que resolver que las circuns-tancias concurrentes en el caso exigían que el demandante fuera condenado en costas, ya que su temeridad surge clara de los autos. El mismo reconoció que demandó sin razón al desistir del pleito.
Se trata de una interpretación errónea de la ley. Lo que llevó a la corte a no imponer las costas al demandante fué su creencia de que habiendo litigado como pobres los deman-dados, tales costas no existían, especialmente cuando su abo-gado se había expresado en el sentido de prestar gratuita-mente sus servicios.
De los autos no aparece renuncia alguna por parte del abogado de los demandados con respecto al cobro de sus ho-norarios y en cuanto a la procedencia de las costas en casos de- insolvencia se ha resuelto por la jurisprudencia “que a menos que por ley se prohiba recobrarlas, una persona que demanda m forma pauperis puede recobrar las costas si ob-tiene la victoria en el litigio, aunque no las hubiere satisfecho.” Véase 15 C. J. 239 y casos citados. T en Puerto Rico no hay ley que lo prohiba.
Se comprende perfectamente que’ así sea. Los tribunales de justicia se. sostienen a un costo generalmente elevado. El *145pueblo adelanta lo necesario para satisfacerlo de las contri-buciones generales que se impone él mismo por medio de su Legislatura,, habiendo además dispuesto que algo satisfagan los que a ellos directamente acuden. Como existen litigantes que nada pueden pagar por razón de su insolvencia y quizá tengan razón, ba acordado que se les' exima del pago de los derechos que fija el arancel, ordenando a sus funcionarios que le presten gratis sus servicios, a reserva de que si obtienen un fallo favorable y la parte que se opuso a su contienda lo hizo con temeridad, recaiga sobre ella la obligación de satisfacer no sólo sus propias costas si que también las que debió pagar su adversario. “Y en todos los casos civiles,” dice la sec-ción 5 de la Ley creando los taquígrafos-repórters, “en que una persona parte en la acción presente una declaración ju-rada donde conste estar imposibilitado para satisfacer las costas requeridas por la ley, dicha persona tendrá derecho a los servicios gratuitos del taquígrafo del tribunal, en los mis-mos términos en que éste presta sus servicios a los pobres indigentes en las causas criminales y los derechos del taquí-grafo se incluirán en las costas cuando fueren impuestas a la parte que pudiese pagarlas.”
Igual sucede con los honorarios de abogado. La profe-sión debe siempre estar lista para defender no sólo al que cuenta con recursos materiales, si que también al insolvente. El mismo esfuerzo mental, las mismas horas de trabajo, ne-cesita dedicar en ambos casos, con la sola diferencia de que en el primero comienza cobrando o pudiendo cobrar sus ser-vicios y en el segundo comienza su trabajo sin percibir re-muneración alguna, y si pierde, sin remuneración se queda, Si gana, nada más justo que se imponga al litigante temerario el deber de satisfacer a la parte victoriosa el valor razonable de los servicios de su abogado a fin de que pueda ella a su vez pagar su deuda.
A virtud de todo lo expuesto debe modificarse la sentencia recurrida eliminando de ella las palabras “sin especial con-denación de costas.,”' sustituyéndolas por las que siguen: “con las costas al actor ” y así modificada, confirmarse.